Citation Nr: 0119433	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  95-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.



WITNESS AT HEARING ON APPEAL

Appellant 




INTRODUCTION

The veteran had active military service from January 1968 to 
August 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

In January 1997, the Board denied the veteran's claim for 
entitlement to service connection for a skin disability as a 
residual of Agent Orange exposure and remanded the issue of 
new and material evidence to reopen his claim of service 
connection for post-traumatic stress disorder (PTSD).  In a 
March 1998 determination, the Board reopened the claim for 
service connection for PTSD and remanded the issue to the RO 
for further evidentiary development. Service connection for 
PTSD was denied by the Board in a July 1999 decision. 
Pursuant to a joint motion agreed to by the parties, in 
December 2000 the Court of Appeals for Veterans Claims 
vacated the July 1999 Board decision and remanded the matter 
to the Board under 38 U.S.C.A. § 7252(a).


REMAND

When examined in December 1967, prior to entrance into active 
duty, there was no report of psychiatric abnormality and the 
veteran was found qualified for active service.  Service 
medical records are entirely negative for complaints of, or 
treatment for, a diagnosed psychiatric disability.  In July 
and August 1971, when examined for separation, the veteran 
gave a history of having frequent and severe headaches, 
dizziness and sleep difficulty, but said he was in good 
health and the examiner did not report a psychiatric 
abnormality.

Service personnel records indicate that the veteran served 
two tours of duty in the Republic of Vietnam, from June 1968 
to June 1969 and from August 1970 to August 1971, and that 
his military occupational specialty (MOS) was helicopter 
aircraft mechanic and repairman.  His awards and decorations 
include the National Defense Service Medical, Vietnam Service 
Medal, Vietnam Campaign Medal, Expert Badge M-16 Rifle, 
Sharpshooter Bade M-14 Rifle, Bronze Star Medal and 3 
Overseas Bars.

Post service, VA and non-VA medical records and examination 
reports, dated from 1979 to 1999, are associated with the 
claims file.  The records document the veteran's multiple 
hospitalizations for treatment of alcohol abuse and a 
psychiatric disorder, variously diagnosed as explosive 
personality, possible paranoid personality, schizophrenia, 
schizoaffective disorder, possible PTSD and PTSD.

In a March 1982 written statement, D. Nandi, M.D., diagnosed 
dysthymic disorder and explosive personality.  A September 
1982 VA psychiatric examination report includes a diagnosis 
of depression with anxiety.

In a July 1992 written statement, the veteran indicated that 
he served with the 1st. Air Cav., 228th Battalion, Company B 
and the 243rd Chinook Company at Dong Ba Thin.  He said his 
MOS was helicopter mechanic and aircraft flight engineer.  
The veteran stated that Sgt. [redacted] was wounded in the arm at 
Tay Ninh and a SP/4 [redacted] was killed at Bearcat.

According to an August 1992 statement from the veteran's VA 
treating psychiatrist, the veteran was evaluated in the VA 
PTSD Program and diagnosed with possible PTSD and a history 
of alcohol abuse.

VA hospitalized the veteran in August 1992 and diagnosed 
schizoaffective disorder with depressed mood and PTSD and 
alcohol dependence.  The veteran's social history, as 
summarized in the hospital report, reflected multiple 
marriages, a history of drug abuse, little or no contact with 
his children and a criminal record that included charges of 
disturbing the peace, disorderly conduct, possession of a 
weapon, destruction of property, forgery and counterfeiting 
and sexually molesting a six-year old nephew.  The veteran 
denied the last charge.

In an August 1993 report, J. Scott Morrison, M.D., a 
psychiatrist, said he examined the veteran who was considered 
to be a good historian.  Diagnoses included major depression, 
recurrent, severe without psychotic features currently, 
polysubstance abuse, in current remission, antisocial 
personality disorder and probable PTSD, moderately severe.  
Dr. Morrison commented that the veteran was depressed and had 
a history of violence and paranoia related to either his 
personality disorder or to PTSD.

In a February 1994 determination, the Social Security 
Administration (SSA) awarded the veteran disability benefits.  
SSA found him to be totally disabled since August 1987 due to 
a severe schizoaffective disorder, depressed type, 
schizophrenia and a PTSD.

In March 1994, VA hospitalized the veteran for violent and 
inappropriate behavior related to increased alcohol 
consumption.  Diagnoses included alcohol dependence and 
abuse, the need to rule out a history of schizoaffective 
disorder and PTSD.  

At his June 1995 personal hearing at the RO, the veteran 
testified that he served two tours of duty in Vietnam and 
received a Bronze Star, an Army Commendation Medal and an Air 
Medal, although he did not know why the Air Medal was not 
listed in his file.  The veteran stated that he was a 
helicopter mechanic and flight engineer in service and was 
frequently involved in combat situations.  While at Landing 
Zone (LZ) Bearcat, sometime in 1968, the veteran replaced a 
Specialist 4th [redacted] who was intoxicated.  When his flight 
returned, the veteran learned that a mortar round killed 
[redacted].  The veteran described witnessing the wounding of 
Sgt. [redacted], whose arm was injured by shrapnel, but not so 
severely that the veteran had to provide first aid or other 
assistance.  The veteran flew more than three hundred and 
fifty missions in service and said that [redacted] and [redacted] 
were assigned to his unit, the 228th Aviation Battalion, 
Company B.

In a July 1995 written statement, the veteran said that some 
time after July 1968, he watched LZ Nancy get overrun and 
hundreds of American soldiers died.  At LZ Sharon, the 
veteran was blown off the top of his helicopter and fell 
nearly eighteen feet to the ground, injuring his head, spine, 
back, hands and legs.  He stated that when his unit, the 
228th, moved from LZ Sharon to Tay Ninh, it was under 
constant enemy fire and the enemy bombarded the unit from a 
mountain called Louie Bar Din, approximately twelve miles 
south of the Demilitarized Zone.  His unit ended up at 
Bearcat where his friend, SP/4 [redacted], an Indian flight 
engineer, was killed.  Another friend of the veteran's, 
[redacted], injured his arm.

VA outpatient treatment records dated in 1996 and 1997 
include diagnoses of schizoaffective disorder, substance 
abuse and amphetamine abuse.  They show that the veteran's 
psychiatric disorder was treated with outpatient 
psychotherapy and prescribed medication.

In a September 1997 response to the RO's request for 
verification of the veteran's claimed stressors, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly known as the U.S. Army and Joint Services 
Environmental Support Group) provided a unit history for the 
228th Aviation Battalion, the veteran's first unit assignment 
in Vietnam and Operational Reports from the 1st Calvary 
Division Artillery, the higher headquarters of Company B, 
228th Aviation Battalion for the period ending October 1968.  
Pertinent information indicates that in August 1968, LZ Nancy 
was hit with mortar and sapper attack with twenty-seven enemy 
killed.  U.S. losses were eighteen killed in action and 
fifty-five wounded.  A report from the 1st Signal Brigade for 
the period ending October 1968 indicates that in August 1968, 
an unknown-sized enemy force attacked Nui Ba Den (Louie Bar 
Din) mountain with mortar and ground fire.  Other documents 
reported that eight Americans were killed in action, fifteen 
were wounded and fifteen enemy were killed.  However, 
USASCRUR casualty files did not list a Specialist Four [redacted] 
as killed in action nor show the veteran as wounded in action 
during his tour of Vietnam.

Pursuant to the Board's March 1998 remand, the veteran 
underwent VA psychiatric examination in November 1998 and 
subjectively complained of flashbacks and poor sleep that he 
attributed to alcohol and drug use.  He described difficulty 
obtaining and maintaining a job and said he was fired for 
drinking.  The VA examiner found that PTSD was not 
established for lack of consistent symptoms to support the 
diagnosis over a longitudinal course.  According to the VA 
physician, several of the veteran's hospital admissions gave 
different diagnoses, with the most consistent one being 
schizoaffective disorder that was the condition for which the 
veteran was under treatment at the time of examination. 

The veteran has contended that service connection should be 
granted for PTSD and has indicated that he was in combat.  
The evidence provided by the veteran's military personnel 
records and his oral testimony and statements describe 
several combat-related stressors.  The evidence received from 
USASCRUR confirmed that in August 1968, the veteran's unit 
was subjected to a mortar attack at LZ Nancy and a mortar and 
ground attack at Louis Bar Din Mountain in which soldiers 
were killed or wounded.  Recently, the U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) held that every detail of an 
asserted stressor need not be corroborated in order for it to 
be considered properly verified.  Rather, the evidence should 
reveal a version of events that, when viewed most favorably 
to the veteran, supports his account.  See Suozzi v. Brown, 
10 Vet. App. 307, 310-311 (1997).

The evidence of record confirms two of the stressors 
described by the veteran: the August 1968 mortar and sapper 
attack at LZ Nancy and the mortar and ground attack at Louie 
Bar Din mountain the same month.  In light of the veteran's 
MOS (helicopter aircraft mechanic and repairmen) and in light 
of the fact that it is more likely than not that he 
participated in combat, it appears that the evidence reveals 
a version of events, when viewed most favorably to the 
veteran, that supports his account of the stressors.  As a 
helicopter aircraft mechanic, the landing zones to which he 
was assigned were very possibly subjected to mortar attacks 
and involved him in combat. The veteran's MOS would not have 
necessarily precluded him form participating in combat and 
protect him from combat-related events, i.e., attacks, 
firefights, mortar and rocket fire and witnessing the death 
of fellow soldiers.  Accordingly, the Board would concede 
that the veteran was engaged in combat and that at least two 
of the alleged stressors occurred as claimed.  38 C.F.R. 
§ 3.304(f).

To comply with the dictates of the joint motion for remand 
and to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the regional office (RO) for the 
following development:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him since November 1998 for his 
PTSD.  Following receipt of such 
information, the RO should request that 
all identified health care providers, 
whose treatment records are not already 
of record, furnish legible copies of all 
medical records compiled in conjunction 
with treatment accorded the veteran.  The 
RO should also notify the veteran that he 
may submit additional evidence and 
argument in support of his claim.

3.  The veteran should be scheduled for 
in-depth psychological testing and 
evaluation to appropriately diagnose his 
psychiatric condition.

4.  After completion of the above, and 
the association of   any accumulated 
evidence with the claims folder, the 
veteran should be afforded a VA 
psychiatric examination before a board of 
two VA examiners.  The claims folder, 
together with any newly obtained 
evidence, must be forwarded to the board 
and reviewed prior to the examination.  
The examiners should be informed as to 
the stressors have been verified or are 
presumed verified because of combat.  The 
examiners should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found. 

The examiners should "evaluate and 
describe the       etiological 
relationship of any diagnosis to the 
veteran's inservice symptomatology 
consistent with the DSM-IV." (See joint 
motion).

The examiners should "utilize the DSM-IV 
to evaluate    the interrelationship of 
any comorbid or prodromal conditions 
suffered by the veteran during the course 
of his symptomatology." (See joint 
motion).
 
5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





